Citation Nr: 1229186	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  11-12 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for breathing problems due to asbestos exposure.

5.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1957.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran provided testimony at a videoconference hearing before the undersigned in June 2012; a transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disability and for left and right foot disabilities are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his videoconference hearing in June 2012, the Veteran indicated that he wished to withdraw his appeal concerning the issues of entitlement to service connection for breathing problems due to asbestos exposure and for a left shoulder disability.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the issues of entitlement to service connection for breathing problems due to asbestos exposure and for a left shoulder disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

During the June 2012 videoconference hearing, the Veteran indicated that he wished to withdraw his appeal concerning the issues of entitlement to service connection for breathing problems due to asbestos exposure and for a left shoulder disability.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal concerning the issues of entitlement to service connection for breathing problems due to asbestos exposure and for a left shoulder disability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues and they are dismissed. 


ORDER

The claims of entitlement to service connection for breathing problems due to asbestos exposure and for a left shoulder disability are dismissed.



REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for a low back disability, right foot disability, and left foot disability.

The Board notes that the Veteran's service treatment records are unavailable, having been destroyed in a fire at the National Personnel Records Center records center in 1973.  As such, there is a heightened obligation to assist the Veteran in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran asserts that he has a current back, right foot and left foot disorders that had their onset in service.  During his June 2012 hearing, he indicated that he had been treated in service for back and feet complaints.  He described having had continued chronic symptoms in his back and both his feet ever since service. 

While the Veteran's service treatment records are no longer available, as indicated above, the Board finds his account of having back and bilateral foot problems since service both competent and credible.  To date, however, the Veteran has not been provided with a VA medical examination assessing the nature and etiology of his asserted back, and right and left foot disorders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right foot, left foot and/or back symptoms.  He should be provided an appropriate amount of time to submit this lay evidence. 

2. After associating any pertinent, outstanding records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the extent, nature, onset and/or etiology of any back, right foot or left foot disability found to be present.  The claims file must be made available to the examiner.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail.

The examiner is directed to clearly identify all disorders of the back, right foot, and left foot.  For each identified disorder, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset in service. 

In offering these assessments, the examiner must acknowledge the Veteran's competent and credible report as to the onset and continuity of symptomatology. 

A complete rationale for any opinion should be set forth in a legible report. 

3.  Then readjudicate the appeal.  If a benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


